Exhibit 10.13
SAFESTITCH MEDICAL, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
(NON-EMPLOYEE)
Dated                      __, 20__
Agreement
1. Grant of Option. SAFESTITCH MEDICAL, INC. (the “Company”) hereby grants, as
of                       _____, 20_____  (the “Date of Grant”), to
                     (the “Optionee”) an option (the “Option”) to purchase up to
                     shares of the Company’s common stock, par value $0.001 per
share (the “Shares”), at an exercise price per share equal to
$                     (the “Exercise Price”). The Option shall be subject to the
terms and conditions set forth in this option agreement (this “Option
Agreement”). The Option is issued pursuant to the SafeStitch Medical, Inc. 2007
Incentive Compensation Plan (the “Plan”), which is incorporated by reference
herein for all purposes. The Option is a Non-Qualified Stock Option, and not an
Incentive Stock Option. The Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all of the terms and conditions hereof and
thereof and all applicable laws and regulations.
2. Definitions. Capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed thereto in the Plan.
3. Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Option Agreement, or in the Plan, the Option is exercisable in installments as
provided below, which shall be cumulative. To the extent that the Option has
become exercisable with respect to a percentage of Shares as provided below, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. The following table indicates each date (the “Vesting Date”) on and
after which the Optionee shall be entitled to exercise the Option with respect
to the percentage of Shares granted as indicated beside the date.

      Percentage of Shares:   Vesting Date:
 
   

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date.

 

 



--------------------------------------------------------------------------------



 



4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice, which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised after both (a) receipt by the
Company of such written notice accompanied by the Exercise Price and (b)
arrangements that are satisfactory to the Committee in its sole discretion have
been made for Optionee’s payment to the Company of the amount, if any, that is
necessary to be withheld in accordance with applicable Federal or state
withholding requirements. No Shares shall be issued pursuant to the Option
unless and until such issuance and such exercise complies with all relevant
provisions of applicable law, including the requirements of any stock exchange
upon which the Shares may then be traded.
5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; (c) to the extent permitted by the Committee, with Shares owned by
the Optionee, or the withholding of Shares that otherwise would be delivered to
the Optionee as a result of the exercise of the Option; (d) pursuant to a
“cashless exercise” procedure, by delivery of a properly executed exercise
notice together with such other documentation, and subject to such guidelines,
as the Committee shall require to effect an exercise of the Option and delivery
to the Company by a licensed broker acceptable to the Company of proceeds from
the sale of Shares or a margin loan (to the extent available to the Optionee)
sufficient to pay the Exercise Price and any applicable income or employment
taxes; or (e) such other consideration or in such other manner as may be
determined by the Committee in its absolute discretion.
6. Termination of Option.
(a) General. Any unexercised portion of the Option shall automatically and
without notice terminate and become null and void upon the seventh (7th)
anniversary of the date as of which the Option is granted.
(b) Cancellation. To the extent not previously exercised, (i) the Option shall
terminate immediately in the event of (A) the liquidation or dissolution of the
Company, or (B) any reorganization, merger, consolidation or other form of
corporate transaction in which the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, or an
affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 10(c) of the Plan, and (ii) the
Committee in its sole discretion may by written notice (“cancellation notice”)
cancel, effective upon the consummation of any transaction that constitutes a
Change in Control, the Option (or portion thereof) that remains unexercised on
such date. The Committee shall give written notice of any proposed transaction
referred to in this Section 6(b) a reasonable period of time prior to the
closing date for such transaction (which notice may be given either before or
after approval of such transaction), in order that the Optionee may have a
reasonable period of time prior to the closing date of such transaction within
which to exercise the Option if and to the extent that it then is exercisable
(including any portion of the Option that may become exercisable upon the
closing date of such transaction). The Optionee may condition his exercise of
the Option upon the consummation of a transaction referred to in this
Section 6(b).

 

2



--------------------------------------------------------------------------------



 



7. Transferability. Unless otherwise determined by the Committee, the Option is
not transferable otherwise than by will or under the applicable laws of descent
and distribution, and, during the lifetime of the Optionee, the Option shall be
exercisable only by the Optionee, or the Optionee’s guardian or legal
representative. In addition, the Option shall not be assigned, negotiated,
pledged or hypothecated in any way (whether by operation of law or otherwise),
and the Option shall not be subject to execution, attachment or similar process.
Upon any attempt to transfer, assign, negotiate, pledge or hypothecate the
Option, or in the event of any levy upon the Option by reason of any execution,
attachment or similar process contrary to the provisions hereof, the Option
shall immediately become null and void. The terms of this Option shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.
8. No Stockholder Rights. Neither the Optionee nor any personal representative
(or beneficiary) shall be, or shall have any of the rights and privileges of, a
stockholder of the Company with respect to any Shares issuable upon the exercise
of the Option, in whole or in part, prior to the date on which the Shares are
issued.
9. Acceleration of Exercisability of Option.
(a) Acceleration upon Certain Terminations or Cancellations of Option. This
Option shall become immediately fully exercisable prior to the termination of
the Option pursuant to Section 6 hereof, in the event that, (i) the Option will
be terminated pursuant to Section 6(b)(i) hereof, or (ii) the Company exercises
its discretion to provide a cancellation notice with respect to the Option
pursuant to Section 6(b)(ii) hereof.
(b) Acceleration upon Change in Control. This Option shall become immediately
fully exercisable in the event that there is a “Change in Control”, as defined
in Section 9(b) of the Plan.
10. Governing Law. This Option Agreement shall be governed in accordance with
and by the internal laws of the State of Delaware.
11. Interpretation / Provisions of Plan Control. This Option Agreement is
subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan adopted by the Committee as
may be in effect from time to time. If and to the extent that this Option
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Option Agreement shall be deemed
to be modified accordingly. The Optionee accepts the Option subject to all of
the terms and provisions of the Plan and this Option Agreement. The undersigned
Optionee hereby accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan and
this Option Agreement, unless shown to have been made in an arbitrary and
capricious manner.

 

3



--------------------------------------------------------------------------------



 



12. Notices. Any notice under this Option Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at 4400 Biscayne Blvd.,
Suite 670, Miami, Florida 33137, or if the Company should move its principal
office, to such principal office, and, in the case of the Optionee, to the
Optionee’s last permanent address as shown on the Company’s records, subject to
the right of either party to designate some other address at any time hereafter
in a notice satisfying the requirements of this Section.
Signatures Follow on Next Page

 

4



--------------------------------------------------------------------------------



 



Option Grant No.:_____
IN WITNESS WHEREOF, the undersigned have executed this Option Agreement as of
the date first set forth above.

            COMPANY:

SAFESTITCH MEDICAL, INC.
      By:           Name:           Title:      

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and this Option Agreement. The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

         
 
  OPTIONEE:    
 
       
 
 
 
Name:    

         
 
       
GRANT SUMMARY
       
 
       
Grant Date:
  Expiration Date:    
 
       
Grant Type:
  Optionee Class:    
 
       
Number of Shares:
  Exercise Price:    
 
       
1st Vesting Date:
  Number or % Vesting:    
 
       
2nd Vesting Date:
  Number or % Vesting:    
 
       
3rd Vesting Date:
  Number or % Vesting:    
 
       
4th Vesting Date:
  Number or % Vesting:    
 
       
5th Vesting Date:
  Number or % Vesting:    

 

5